        Case: 3:20-cv-00229-jdp Document #: 27 Filed: 08/11/21 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 XZAVIOR GOODWIN,

                              Plaintiff,
        v.                                                                   ORDER

 JORDAN THOME-HOUGH                                                    20-cv-229-jdp
 and MARIA GAMBARO,

                              Defendants.


       Pro se plaintiff Xzavior Goodwin contends that defendant prison officials violated his

constitutional rights by ignoring his warnings that he had suicidal thoughts and that he was

cutting himself. Defendants filed a motion for summary judgment, Dkt. 16, to which Goodwin

did not respond. I gave Goodwin a final opportunity to submit materials opposing the summary

judgment motion and I warned him that if he failed to file a response I would dismiss this case

with prejudice under Federal Rule of Civil Procedure 41 for his failure to prosecute it.

       Goodwin responded by filing a motion for extension of time, which the court denied

because it had already extended his deadline as much as possible given the September 27, 2021

trial date. Goodwin did not file opposition materials even after I denied his motion for

extension of time. Therefore I will dismiss this case. James v. McDonald’s Corp., 417 F.3d 672,

681 (7th Cir. 2005) (“A district court has the authority under Federal Rule of Civil Procedure

41(b) to enter a sua sponte order of dismissal for lack of prosecution.”).
        Case: 3:20-cv-00229-jdp Document #: 27 Filed: 08/11/21 Page 2 of 2




                                       ORDER

       IT IS ORDERED that this case is DISMISSED with prejudice for plaintiff Xzavior

Goodwin’s failure to prosecute it. The clerk of court is directed to enter judgment for

defendants and close the case.

       Entered August 11, 2021.

                                        BY THE COURT:

                                        /s/
                                        ________________________________________
                                        JAMES D. PETERSON
                                        District Judge




                                          2
